Exhibit 10.8

Pro Forma

OPTION AGREEMENT

THIS AGREEMENT dated the «Date»,

BETWEEN:

TESCO CORPORATION,

a corporation amalgamated under the laws of the Province of Alberta

(hereinafter called the “Corporation”)

OF THE FIRST PART,

- and -

«Name»,

of the «City» in the «Province»

(hereinafter called the “Participant”)

OF THE SECOND PART.

WHEREAS the Participant is an employee, director, officer or consultant of the
Corporation or a subsidiary of the Corporation and has been designated by the
Corporation as eligible to participate in the Tesco Stock Option Plan (the
“Plan”);

AND WHEREAS the Corporation desires to grant to the Participant an option to
purchase Common Shares of the Corporation (the “Shares”) in accordance with the
terms of the Plan;

NOW THEREFORE THIS AGREEMENT WITNESSETH that the parties hereto agree as
follows:

 

1 DEFINITIONS

In this Agreement:

 

  1.1 “Employment” means full time service as an officer of, full time
employment with the Corporation or consulting to the Corporation or any
affiliated corporation;

 

  1.2 “Affiliated Corporation” means at any time any corporation at such time
designated as such by the directors of the Corporation;

 

  1.3 “Termination of Employment” means, notwithstanding any deemed or agreed
period of severance or payment in lieu thereof, the date on which the
Participant ceases to be an employee or servant to the Corporation for any
reason other than death, but does not include a mere change of employment within
the Corporation and any Affiliated Corporation or between two Affiliated
Corporations; and

 

  1.4 “Option Year” means any period of 12 months commencing on the date hereof
or on any anniversary of the date hereof.

 

2 GRANT OF OPTION

The Corporation hereby grants to the Participant an irrevocable option (the
“Option”) to purchase all or any part of «Number_» Shares at a price of «Price»
per share, subject to the terms and conditions set forth herein.

 

1



--------------------------------------------------------------------------------

3 TERM

The term of the Option granted herein expires on the first to occur of the
following, each of which are an Expiry Date:

 

 

3.1

5:00 p.m. on the last day of the 5th option year following the date hereof;

 

 

3.2

5:00 p.m. on the 365th day following the death of the Employee;

 

  3.3 90 days following the Termination of Employment of the Employee.

 

4 EXERCISE OF OPTION

The maximum aggregate number of shares which may be purchased pursuant to the
said option during the term thereof shall depend on the number of complete
option years elapsed during such term and shall be a percentage of the total
number of shares referred to in Section 2 ascertained by reference to the
following table:

 

Option Years Elapsed

   Percentage  

1

   34 %

2

   33 %

3

   33 %

provided, however, that the maximum aggregate number of shares which may be
purchased pursuant to the said option after the death or Termination of
Employment of the Participant shall in no event exceed the number which could be
so purchased in accordance with the foregoing provisions of this Section 4 on
the date of such death or termination, as the case may be.

 

5 METHOD OF EXERCISE

Subject to Sections 3 and 4 hereof, the Option may be exercised by the
Participant (or his legal or personal representative) with respect to all or any
lesser number of the Shares then available for exercise by delivering to the
Corporation, at its principal office in Calgary, Alberta:

 

  5.1 a written notice expressing the intention to exercise the Option and
specifying the number of Shares in respect of which the Option is exercised;

 

  5.2 a cash payment or certified cheque representing the full purchase price of
the Shares in respect of which the Option is exercised; and

 

  5.3 in the event that the Option is exercised in accordance with this
Agreement by persons other than the Participant, proof satisfactory to the
Corporation of the right of such persons to exercise the Option.

 

6 DELIVERY

Upon the exercise of the Option as aforesaid, the Corporation shall employ its
reasonable efforts to forthwith deliver, or cause the registrar and transfer
agent of the Shares to deliver, to the Participant (or his legal, personal
representative) or to the order thereof, a certificate representing the
aggregate number of fully paid and non-assessable Shares as the Participant (or
his legal, personal representative) shall have then paid for.

 

2



--------------------------------------------------------------------------------

7 NO EXPANSION OF RIGHTS

The Participant acknowledges and agrees that neither the selection of him as a
Participant under the Plan nor the granting of the Option hereunder shall:
(i) confer upon him any right to continue as a director, officer, employee or
consultant of the Corporation or any affiliated Corporation, as the case may be,
or (ii) be construed as a guarantee that the Participant will continue as a
director, officer, employee or consultant of the Corporation or any affiliated
Corporation, as the case may be. The Participant further acknowledges and agrees
that this Agreement and the Option granted hereby shall in no way constitute the
basis for a claim for damages by the Participant against the Corporation in the
event of the termination of the employment of the Participant with the
Corporation or any affiliated Corporation, for any reason whatsoever, including
the Participant’s wrongful dismissal, and the Participant hereby releases and
forever discharges the Corporation from all claims and rights of action for
damages whatsoever based upon or arising out of this Agreement and the Option.

 

8 NO SHAREHOLDER RIGHTS

The Participant shall not have any of the rights or privileges of a shareholder
of the Corporation in respect of any Shares issuable upon exercise of the Option
until such Shares have been paid for in full and issued to the Participant.

 

9 ADJUSTMENTS

In the event of:

 

  9.1 a reconstruction, reorganization or recapitalization of the Corporation,
or its consolidation, amalgamation or merger into or with another corporation;
or

 

  9.2 a consolidation, subdivision or other change of the shares then covered by
the said option, or the issue of further shares as a stock dividend;

prior to the Expiry Date, the number of shares subject to the Option and/or the
price at which the Option may be exercised shall be amended with respect to the
unexercised portion of the Option in order to preserve as nearly as may be
possible the original scope and intent of the Option. Adjustments under this
Section 9 shall be made by the board of directors of the Corporation (or by such
committee or persons as may be delegated such authority pursuant to the Plan),
whose determination as to what adjustments shall be made, and the extent
thereof, shall be final, binding and conclusive. No fractional Shares shall be
issued on any such adjustment. The Corporation shall give notice to the
Participant designating the new terms of the Option, whereupon, the Option
shall, without further act or formality, be thereby amended accordingly.

 

10 ASSIGNMENT

The Option and all benefits and rights accruing to the Participant hereunder
shall not be transferrable or assignable unless specifically provided herein.
During the lifetime of the Participant the Option granted hereunder may only be
exercised by the Participant as herein provided and in the event of the death of
the Participant, by the person or persons to whom the Participant’s rights under
the Option pass by the Participant’s will or applicable law.

 

11 OPTION PLAN

The Participant acknowledges and agrees that the board of directors may, at any
time, suspend or terminate the Plan. The board of directors may also at any time
amend or revise the terms of the Plan, provided that no such amendment or
revision shall alter the terms of the Option granted herein in a manner adverse
to the interests of the Participant.

 

3



--------------------------------------------------------------------------------

12 SECURITIES LEGISLATION

The obligation of the Corporation to issue and deliver Shares on the exercise of
the Option in accordance with the terms and conditions of this Agreement is
subject to applicable securities legislation and to the receipt of any approvals
that may be required from any regulatory authority or stock exchange having
jurisdiction over the securities of the Corporation. If Shares cannot be issued
to the Participant upon the exercise of the Option for any reason whatsoever,
the obligation of the Corporation to issue such Shares shall terminate and any
funds paid to the Corporation in connection with the exercise of the Option will
be returned to the Participant as soon as practicable.

 

13 ACKNOWLEDGEMENT

The Participant acknowledges that he has read and understood the Plan and the
Participant and the Corporation agree that all provisions thereof apply to the
parties hereto and to this Agreement with the same effect as if such provisions
were set out in this Agreement.

 

14 MISCELLANEOUS

 

  14.1 Time shall be of the essence of this Agreement.

 

  14.2 This Agreement shall be governed by and construed in accordance with the
laws of the Province of Alberta.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date and year first above written.

 

    TESCO CORPORATION       Per:            Per:        SIGNED, SEALED AND
DELIVERED   )       in the presence of:   )         )         )            )    
     Witness      

 

4



--------------------------------------------------------------------------------

Pro Forma

TO:    · SUBJECT:    2005 STOCK OPTION AGREEMENT DATE:    ·

Dear ·:

The Board of Directors recently authorized a grant of new stock options. The
options were priced to reflect a price of CAD$· based upon the closing price of
the stock on ·, 2005. These options will be valid for seven years reflecting the
current change to the stock option plan receiving shareholder and regulatory
approval.

Please sign the two enclosed copies of your option agreement in the presence of
a witness; retain one copy for your records and promptly forward the other copy
to the attention of Carole Hackett at the corporate office in Calgary.

 

Regards,

Rob Van Walleghem

General Counsel & Corporate Secretary

/cah



--------------------------------------------------------------------------------

Pro Forma

OPTION AGREEMENT

THIS AGREEMENT dated effective the · day of · , 2005.

BETWEEN

TESCO CORPORATION

a corporation amalgamated under the laws of the Province of Alberta

(hereinafter called the “Corporation”)

OF THE FIRST PART

- and -

·

of the City of ·

in the ·

OF THE SECOND PART

WHEREAS the Participant is an employee, director, officer or consultant of the
Corporation or a subsidiary of the Corporation and has been designated by the
Corporation as eligible to participate in the Tesco Corporation Stock Option
Plan (2005) (the “Plan”);

AND WHEREAS the Corporation desires to grant to the Participant an option to
purchase Common Shares of the Corporation (the “Shares”) in accordance with the
terms of the Plan;

NOW THEREFORE THIS AGREEMENT WITNESSETH that the parties hereto agree as
follows:

 

1. DEFINITIONS

In this Agreement:

 

  1.1 “Employment” means full time service as an officer of, or full time
employment with the Corporation or consulting to the Corporation or any
Affiliated Corporation;

 

  1.2 “Affiliated Corporation” means at any time any corporation at such time
designated as such by the directors of the Corporation;

 

  1.3 “Termination of Employment” means, notwithstanding any deemed or agreed
period of severance or payment in lieu thereof, the date on which the
Participant ceases to be an employee or servant to the Corporation for any
reason other than death, but does not include a mere change of employment within
the Corporation and any Affiliated Corporation or between two Affiliated
Corporations; and

 

  1.4 “Option Year” means any period of 12 months commencing on the date hereof
or on any anniversary of the date hereof.



--------------------------------------------------------------------------------

2. GRANT OF OPTION

The Corporation hereby grants to the Participant, subject to the terms and
conditions set forth herein and in the Plan, an irrevocable option (the
“Option”) to purchase all or any part of the · Shares at a price of $· per share
(the “Exercise Price”).

 

3. TERM

The term of the Option granted herein expires at 5:00 p.m. (Calgary time) on the
first to occur of the following, each of which are an “Expiry Date”:

 

 

3.1

the last day of the 7th Option Year following the date of granting therefore;

 

 

3.2

the 365th day following the death of the Participant;

 

 

3.3

the 90th day following the Termination of Employment of the Participant.

At 5:00 p.m. (Calgary time) on an Expiry Date, the Option granted hereby shall
expire and automatically terminate and be of no further force and effect.

 

4. VESTING OF OPTION

The maximum aggregate number of Shares which may be purchased pursuant to the
said Option during the term hereof shall depend on the numbers of complete
Option Years elapsed during such term and shall be a percentage of the total
number of Shares referred to in Section 2 ascertained by reference to the
following table:

 

Option Years Elapsed

   Aggregate Percentage of Shares Exercisable  

1

   34 %

2

   67 %

3

   100 %

provided, however, that the maximum aggregate number of Shares which may be
purchased pursuant to the said Option after the death or Termination of
Employment of the Participant shall in no event exceed the number which could be
so purchased in accordance with the foregoing provisions of this Section 4 on
the date of such death or Termination of Employment, as the case may be.

 

5. METHOD OF EXERCISE

Subject to Sections 3 and 4 hereof, the Option may be exercised by the
Participant (or his legal or personal representative) with respect to all or any
lesser number of the Shares then available for exercise by delivering to the
Corporation, at its principal office in Calgary, Alberta:

 

  5.1 a written notice (the “Exercise Notice”) in the form attached as Appendix
“A”, expressing the intention to exercise the Option and specifying the number
of Shares in respect of which the Option is exercised;

 

Page 2



--------------------------------------------------------------------------------

  5.2 a cash payment or certified cheque representing the full purchase price of
the Shares in respect of which the Option is exercised; and

 

  5.3 in the event that the Option is exercised in accordance with this
Agreement by persons other than the Participant, proof satisfactory to the
Corporation of the right of such persons to exercise the Option.

 

6. DELIVERY

Upon the exercise of the Option as aforesaid, the Corporation shall employ its
reasonable efforts to forthwith deliver, or cause the registrar and transfer
agent of the Shares to deliver, to the Participant (or his legal or personal
representative) or to the order thereof, a certificate representing the
aggregate number of fully paid and non-assessable Shares as the Participant (or
his legal or personal representative) shall have then paid for.

 

7. NO EXPANSION OF RIGHTS

The Participant acknowledges and agrees that neither the selection of him as a
Participant under the Plan nor the granting of the Option hereunder shall:
(i) confer upon him any right to continue as a director, officer, employee or
consultant of the Corporation or any Affiliated Corporation, as the case may be,
or (ii) be construed as a guarantee that the Participant will continue as a
director, officer, employee or consultant of the Corporation or any Affiliated
Corporation, as the case may be. The Participant further acknowledges and agrees
that this Agreement and the Option granted hereby shall in no way constitute the
basis for a claim for damages by the Participant against the Corporation in the
event of the Termination of Employment of the Participant with the Corporation
or any Affiliated Corporation, for any reason whatsoever, including the
Participant’s wrongful dismissal, and the Participant hereby releases and
forever discharges the Corporation from all claims and rights of action for
damages whatsoever based upon or arising out of this Agreement and the Option.

 

8. NO SHAREHOLDER RIGHTS

The Participant shall not have any of the rights or privileges of a shareholder
of the Corporation in respect of any Shares issuable upon exercise of the Option
until such Shares have been paid for in full and issued to the Participant.

 

9. ADJUSTMENTS

In the event of:

 

  9.1 a reconstruction, reorganization or recapitalization of the Corporation or
a consolidation, arrangement, amalgamation or merger of the Corporation into or
with another corporation or;

 

  9.2 a consolidation, subdivision or other change of the Shares then covered by
the said Option, or the issue of further Shares as a stock dividend;

prior to the Expiry Date, the number of Shares subject to the Option and / or
the price at which the Option may be exercised shall be amended with respect to
the unexercised portion of the

 

Page 3



--------------------------------------------------------------------------------

Option in order to preserve as nearly as may be possible the original scope and
intent of the Option. Adjustments under this Section 9 shall be made by the
board of directors of the Corporation (or by such committee or persons as may be
delegated such authority pursuant to the Plan), whose determination as to what
adjustments shall be made, and the extent thereof, shall be final, binding and
conclusive. No fractional Shares shall be issued on any such adjustment. The
Corporation shall give notice to the Participant designating the new terms of
the Option, whereupon, the Option shall, without further act or formality, be
thereby amended accordingly.

 

10. ASSIGNMENT

The Option and all benefits and rights accruing to the Participant hereunder
shall not be transferable or assignable unless specifically provided herein.
During the lifetime of the Participant the Option granted hereunder may only be
exercised by the Participant as herein provided and in the event of the death of
the Participant, by the person or persons to whom the Participant’s rights under
the Option pass by the Participant’s will or applicable law.

 

11. OPTION PLAN

The Participant acknowledges and agrees that the board of directors may, at any
time, suspend or terminate the Plan. The board of directors may also at any time
amend or revise the terms of the Plan, provided that no such amendment or
revision shall alter the terms of the Option granted herein in a manner adverse
to the interests of the Participant.

 

12. SECURITIES LEGISLATION

The obligation of the Corporation to issue and deliver Shares on the exercise of
the Option in accordance with the terms and conditions of this Agreement is
subject to applicable securities legislation and to the receipt of any approvals
that may be required from any regulatory authority or stock exchange having
jurisdiction over the securities of the Corporation. If Shares cannot be issued
to the Participant upon the exercise of the Option for any reason whatsoever,
the obligation of the Corporation to issue such Shares shall terminate and any
funds paid to the Corporation in connection with the exercise of the Option will
be returned to the Participant as soon as practicable.

 

13. ACKNOWLEDGEMENT

The Participant acknowledges that he has read and understood the Plan and the
Participant and the Corporation agree that all provisions thereof apply to the
parties hereto and to this Agreement with same effect as if such provisions were
set out in this Agreement.

 

14. CONFIDENTIALITY

The Participant acknowledges that the Plan and this Agreement and the contents
thereof are confidential and agrees, except as required by law, not to disclose
the foregoing to any third parties without the consent of the Corporation.

 

Page 4



--------------------------------------------------------------------------------

15. MISCELLANEOUS

 

  15.1 Time shall be of the essence of this Agreement.

 

  15.2 This Agreement shall be governed by and construed in accordance with the
laws of the Province of Alberta.

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the
                    day of                     , 2005.

 

TESCO CORPORATION    

Per:

          

Per:

          

 

   

SIGNED, SEALED AND DELIVERED

in the presence of:

            ·     Witness

 

Page 5



--------------------------------------------------------------------------------

APPENDIX “A”

 

LOGO [g43625img003.jpg]    EXERCISE NOTICE

 

To:    Tesco Corporation (the “Corporation”)    Fax: (403) 692-5713   

6204 – 6A Street S.E.

Calgary, AB T2H 2B7

   Tel: (403) 692-5700

The undersigned holder of an Option to purchase Common Shares of the Corporation
pursuant to the terms of the Agreement and the Plan, hereby gives notice to the
Corporation of his/her exercise of Options as follows:

 

Date of Grant

  

Number of Shares to be purchased upon exercise of the Option(s)

  

Exercise Price

  

Total Price*

_________________    _________________________________________________________
   _____________________    ______________________ _________________   
_________________________________________________________   
_____________________    ______________________ _________________   
_________________________________________________________   
_____________________    ______________________ _________________   
_________________________________________________________   
_____________________    ______________________

 

*Please ensure you enclose a cheque in payment of the shares you are exercising.

 

*Cheques may take up to 4 Business days to clear at the bank.

The Holder hereby elects to exercise the Option listed above by purchasing the
underlying Common Shares and tenders herewith a cheque payable to the
Corporation being payment in full of the Exercise Price multiplied by such
number of Common Shares, as applicable.

Unless otherwise specified in the delivery instructions, the share certificates
issued will be mailed to the address of the holder.

 

DATED this                     day of                     , 2005.              
            Signature of holder      Address       Telephone (residence)        
            Name of holder      City, Province/State, Postal/Zip Code      
Telephone (business)

 

Delivery Instructions:                                Name      Address      
Telephone Number                     Contact Name      City, Province/State,
Postal/Zip Code       Fax Number



--------------------------------------------------------------------------------

Pro Forma

OPTION AGREEMENT

THIS AGREEMENT dated effective the      day of         , 200 .

BETWEEN

TESCO CORPORATION

a corporation amalgamated under the laws of the Province of Alberta

(hereinafter called the “Corporation”)

OF THE FIRST PART

- and -

Name of Employee

of the City of Ÿ, in the Ÿ of Ÿ,

(hereinafter called the “Participant”)

OF THE SECOND PART

WHEREAS the Participant is an employee, director, officer or consultant of the
Corporation or a subsidiary of the Corporation and has been designated by the
Corporation as eligible to participate in the Tesco Corporation Stock Option
Plan (2005) (the “Plan”);

AND WHEREAS the Corporation desires to grant to the Participant an option to
purchase Common Shares of the Corporation (the “Shares”) in accordance with the
terms of the Plan;

NOW THEREFORE THIS AGREEMENT WITNESSETH that the parties hereto agree as
follows:

 

1. DEFINITIONS

In this Agreement:

 

  1.1 “Employment” means full time service as an officer of, or full time
employment with the Corporation or consulting to the Corporation or any
Affiliated Corporation;

 

  1.2 “Exercise Price” means the undiscounted market price of the Common Shares
at least, as expressed in Canadian dollars and as at the date upon which the
option is granted and determined by the closing price at which a full lot of
Common Shares was, on the last business day prior to the date on which such
option is granted, traded on the Toronto Stock Exchange (the “TSX”), or, if
Common Shares were not traded on such day, then an amount equal to the weighted
average trading price for shares traded on the TSX for the five trading days
immediately preceding such day on which shares did trade;

 

  1.3 “Affiliated Corporation” means at any time any corporation at such time
designated as such by the directors of the Corporation;



--------------------------------------------------------------------------------

  1.4 “Termination of Employment” means, notwithstanding any deemed or agreed
period of severance or payment in lieu thereof, the date on which the
Participant ceases to be an employee or servant to the Corporation for any
reason other than death, but does not include a mere change of employment within
the Corporation and any Affiliated Corporation or between two Affiliated
Corporations; and

 

  1.5 “Option Year” means any period of 12 months commencing on the date hereof
or on any anniversary of the date hereof.

 

2. GRANT OF OPTION

The Corporation hereby grants to the Participant, subject to the terms and
conditions set forth herein and in the Plan, an irrevocable option (the
“Option”) to purchase all or any part of · Shares at a price of $ · per share
(the “Exercise Price”).

 

3. TERM

Subject to Section 16 below, the term of the Option granted herein expires at
5:00 p.m. (Calgary time) on the first to occur of the following, each of which
are an “Expiry Date”:

 

 

3.1

the last day of the 7th Option Year following the date of granting therefore;

 

 

3.2

the 365th day following the death of the Participant;

 

 

3.3

the 90th day following the Termination of Employment of the Participant.

At 5:00 p.m. (Calgary time) on an Expiry Date, the Option granted hereby shall
expire and automatically terminate and be of no further force and effect.

 

4. VESTING OF OPTION

Subject to Section 16 below, the maximum aggregate number of Shares which may be
purchased pursuant to the said Option during the term hereof shall depend on the
numbers of complete Option Years elapsed during such term and shall be a
percentage of the total number of Shares referred to in Section 2 ascertained by
reference to the following table:

 

Option Years Elapsed

   Aggregate Percentage of Shares Exercisable  

1

   34 %

2

   67 %

3

   100 %

provided, however, that the maximum aggregate number of Shares which may be
purchased pursuant to the said Option after the death or Termination of
Employment of the Participant shall in no event exceed the number which could be
so purchased in accordance with the foregoing provisions of this Section 4 on
the date of such death or Termination of Employment, as the case may be.

 

2



--------------------------------------------------------------------------------

5. METHOD OF EXERCISE

Subject to Sections 3 and 4 hereof, the Option may be exercised by the
Participant (or his legal or personal representative) with respect to all or any
lesser number of the Shares then available for exercise by delivering to the
Corporation, at its principal office in Calgary, Alberta:

 

  5.1 a written notice (the “Exercise Notice”) in the form attached as Appendix
“A”, expressing the intention to exercise the Option and specifying the number
of Shares in respect of which the Option is exercised;

 

  5.2 a cash payment or certified cheque representing the full purchase price of
the Shares in respect of which the Option is exercised; and

 

  5.3 in the event that the Option is exercised in accordance with this
Agreement by persons other than the Participant, proof satisfactory to the
Corporation of the right of such persons to exercise the Option.

 

6. DELIVERY

Upon the exercise of the Option as aforesaid, the Corporation shall employ its
reasonable efforts to forthwith deliver, or cause the registrar and transfer
agent of the Shares to deliver, to the Participant (or his legal or personal
representative) or to the order thereof, a certificate representing the
aggregate number of fully paid and non-assessable Shares as the Participant (or
his legal or personal representative) shall have then paid for.

 

7. NO EXPANSION OF RIGHTS

The Participant acknowledges and agrees that neither the selection of him as a
Participant under the Plan nor the granting of the Option hereunder shall:
(i) confer upon him any right to continue as a director, officer, employee or
consultant of the Corporation or any Affiliated Corporation, as the case may be,
or (ii) be construed as a guarantee that the Participant will continue as a
director, officer, employee or consultant of the Corporation or any Affiliated
Corporation, as the case may be. The Participant further acknowledges and agrees
that this Agreement and the Option granted hereby shall in no way constitute the
basis for a claim for damages by the Participant against the Corporation in the
event of the Termination of Employment of the Participant with the Corporation
or any Affiliated Corporation, for any reason whatsoever, including the
Participant’s wrongful dismissal, and the Participant hereby releases and
forever discharges the Corporation from all claims and rights of action for
damages whatsoever based upon or arising out of this Agreement and the Option.

 

8. NO SHAREHOLDER RIGHTS

The Participant shall not have any of the rights or privileges of a shareholder
of the Corporation in respect of any Shares issuable upon exercise of the Option
until such Shares have been paid for in full and issued to the Participant.

 

3



--------------------------------------------------------------------------------

9. ADJUSTMENTS

In the event of:

 

  9.1 a reconstruction, reorganization or recapitalization of the Corporation or
a consolidation, arrangement, amalgamation or merger of the Corporation into or
with another corporation or;

 

  9.2 a consolidation, subdivision or other change of the Shares then covered by
the said Option, or the issue of further Shares as a stock dividend;

prior to the Expiry Date, the number of Shares subject to the Option and / or
the price at which the Option may be exercised shall be amended with respect to
the unexercised portion of the Option in order to preserve as nearly as may be
possible the original scope and intent of the Option. Adjustments under this
Section 9 shall be made by the board of directors of the Corporation (or by such
committee or persons as may be delegated such authority pursuant to the Plan),
whose determination as to what adjustments shall be made, and the extent
thereof, shall be final, binding and conclusive. No fractional Shares shall be
issued on any such adjustment. The Corporation shall give notice to the
Participant designating the new terms of the Option, whereupon, the Option
shall, without further act or formality, be thereby amended accordingly.

 

10. ASSIGNMENT

The Option and all benefits and rights accruing to the Participant hereunder
shall not be transferable or assignable unless specifically provided herein.
During the lifetime of the Participant the Option granted hereunder may only be
exercised by the Participant as herein provided and in the event of the death of
the Participant, by the person or persons to whom the Participant’s rights under
the Option pass by the Participant’s will or applicable law.

 

11. OPTION PLAN

The Participant acknowledges and agrees that the board of directors may, at any
time, suspend or terminate the Plan. The board of directors may also at any time
amend or revise the terms of the Plan, provided that no such amendment or
revision shall alter the terms of the Option granted herein in a manner adverse
to the interests of the Participant.

 

12. SECURITIES LEGISLATION

The obligation of the Corporation to issue and deliver Shares on the exercise of
the Option in accordance with the terms and conditions of this Agreement is
subject to applicable securities legislation and to the receipt of any approvals
that may be required from any regulatory authority or stock exchange having
jurisdiction over the securities of the Corporation. If Shares cannot be issued
to the Participant upon the exercise of the Option for any reason whatsoever,
the obligation of the Corporation to issue such Shares shall terminate and any
funds paid to the Corporation in connection with the exercise of the Option will
be returned to the Participant as soon as practicable.

 

4



--------------------------------------------------------------------------------

13. ACKNOWLEDGEMENT

The Participant acknowledges that he has read and understood the Plan and the
Participant and the Corporation agree that all provisions thereof apply to the
parties hereto and to this Agreement with same effect as if such provisions were
set out in this Agreement.

 

14. CONFIDENTIALITY

The Participant acknowledges that the Plan and this Agreement and the contents
thereof are confidential and agrees, except as required by law, not to disclose
the foregoing to any third parties without the consent of the Corporation.

 

15. MISCELLANEOUS

 

  15.1 Time shall be of the essence of this Agreement.

 

  15.2 This Agreement shall be governed by and construed in accordance with the
laws of the Province of Alberta.

 

16. NON-COMPETITION

The Participant acknowledges that the Option and all benefits and rights
accruing to the Participant hereunder are provided as an inducement for the
Participant’s long term employment and continued loyalty to the Corporation.
Therefore the Participant acknowledges and agrees notwithstanding Sections 3 and
4 herein that if the Participant enters into any employment or contractor
relationship with any third party who competes directly or indirectly with any
business carried on by the Corporation or any of its subsidiaries (the
“Competitive Activity”), then all vested and unexercised options shall be
terminated and of no further force and effect as of and from the date of the
commencement of the Competitive Activity.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the
                     day of                     , 200  .

 

TESCO CORPORATION    

Per:

          

Per:

          

 

    SIGNED, SEALED AND DELIVERED     in the presence of:             Name of
Employee     Witness

 

6